Exhibit 10.1

 

SEVENTH AMENDMENT TO

 

AMENDED AND RESTATED $650,000,000 WAREHOUSING CREDIT

 

AND SECURITY AGREEMENT

 

among

 

WALKER & DUNLOP, LLC

 

as Borrower,

 

WALKER & DUNLOP, INC.

 

as Parent,

 

and

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

PNC CAPITAL MARKETS LLC,

 

as Lead Arranger and Sole Bookrunner

 

Effective as of February 12, 2016

 

--------------------------------------------------------------------------------


 

SEVENTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Seventh Amendment”) is made effective as of the 12th day of
February, 2016, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”), that certain Second
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2014 (the “Second Amendment”), that certain Third
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of August 26, 2014 (the “Third Amendment”), that certain Fourth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2015 (the “Fourth Amendment”), and that certain Fifth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of October 26, 2015 (the “Fifth Amendment”, and that certain Sixth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of December 24, 2015 (the “Sixth Amendment” and the Original Credit
Facility Agreement, as amended by the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment and Sixth Amendment, is herein
referred to as the “Credit Facility Agreement”), whereby upon the satisfaction
of certain terms and conditions set forth therein, the Lenders agreed to make
Warehousing Advances from time to time, up to the Warehousing Credit Limit (each
such term as defined in the Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and the Administrative Agent and the Lenders
have agreed, pursuant to the terms hereof, to modify certain terms of the Credit
Facility Agreement as set forth in this Seventh Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Seventh Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.              Recitals.  The Recitals are hereby incorporated into
this Seventh Amendment as a substantive part hereof.

 

--------------------------------------------------------------------------------


 

Section 2.              Definitions.  Terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Facility Agreement.

 

Section 3.              Amendments to Credit Facility Agreement.  The Credit
Facility Agreement is hereby amended as follows:

 

(a)           Section 7.16 of the Credit Facility is hereby amended by adding
the following provision to the end thereof:

 

“Notwithstanding the previous sentence to the contrary, as it relates solely to
that certain portfolio of 78 seniors housing Mortgage Loans in the aggregate
principal amount of $1,270,335,000.00 originated by Borrower and to be sold by
Borrower to Freddie Mac (collectively, the “Holiday Portfolio Mortgage Loans”),
if Freddie Mac has not purchased the Holiday Portfolio Mortgage Loans, and
Borrower has not repaid the Warehousing Advance relating to the Holiday
Portfolio Mortgage Loans on or before February 29, 2016, Borrower shall
immediately cause the Administrative Agent to be named as an additional insured
under the property insurance policy covering the property which is collateral
for the Holiday Portfolio Mortgage Loans.”

 

(b)           From and after the date of this Seventh Amendment, Schedule I to
the Credit Facility Agreement shall be deleted in its entirety and replaced with
the new Schedule I attached hereto and incorporated herein by reference.

 

(c)           The following defined term set forth in Section 13.1 of the Credit
Facility Agreement is hereby deleted in its entirety and replaced with the
following:

 

‘“Daily LIBO Rate” for any day shall mean, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the LIBOR Reserve Percentage, provided, however, if the Daily LIBO
Rate determined as provided above would be less than zero, then such rate shall
be deemed to be zero.’

 

‘“Warehousing Credit Limit” means Six Hundred Fifty Million Dollars
($650,000,000); provided, however, that from and after the date of the Sixth
Amendment, it shall be temporarily increased to One Billion Nine Hundred Million
Dollars ($1,900,000,000) and such increase shall remain in effect until
February 29th, 2016.’

 

Section 4.              Ratification, No Novation, Effect of Modifications. 
Except as may be amended or modified hereby, the terms of the Credit Facility
Agreement are hereby ratified, affirmed and confirmed and shall otherwise remain
in full force and effect.  Nothing in this Seventh Amendment shall be construed
to extinguish, release, or discharge or constitute, create or effect a novation
of, or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

 

2

--------------------------------------------------------------------------------


 

Section 5.              Amendments.  This Seventh Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.              Waiver.  The Lenders shall not be deemed to have waived
the exercise of any right which they hold under the Credit Facility Agreement
unless such waiver is made expressly and in writing (and no delay or omission by
any Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Seventh Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

Section 7.              Governing Law.  This Seventh Amendment shall be given
effect and construed by application of the law of the Commonwealth of
Pennsylvania.

 

Section 8.              Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 9.              Severability.  No determination by any court,
governmental body or otherwise that any provision of this Seventh Amendment or
any amendment hereof is invalid or unenforceable in any instance shall affect
the validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

 

Section 10.            Binding Effect.  This Seventh Amendment shall be binding
upon and inure to the benefit of the Administrative Agent, the Borrower, the
Parent, the Lenders, and their respective permitted successors and assigns.

 

Section 11.            Counterparts.  This Seventh Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Seventh Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Donald Thomas

 

Name:

Donald Thomas

 

Title:

AVP

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Michael Genay

 

Name:

Michael Genay

 

Title:

Director

 

Signature Page  -  Seventh Amendment to Amended and Restated Warehousing Credit
and Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

List of Lenders and Lenders’ Warehousing Commitments

 

Lender

 

Warehousing Commitment

 

 

 

 

 

PNC Bank, National Association

 

$

450,000,000.00

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

200,000,000.00

 

 

Notwithstanding the foregoing, from and after the date of the Sixth Amendment
and remaining in effect until February 29, 2016, the Warehousing Commitment
Amount for each Lender (and the corresponding percentages of each Lender to such
Warehousing Commitment Amounts) shall be temporarily increased to the dollar
amount designated opposite such Lender’s name below.

 

Temporary Increase of Warehousing Commitment

 

List of Lenders and Lenders’ Temporary Increased Warehousing Commitments

 

Lender

 

Temporary Increased Warehousing
Commitment

 

 

 

 

 

PNC Bank, National Association

 

$

1,300,000,000.00

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

600,000,000.00

 

 

--------------------------------------------------------------------------------